Bell, J.
The present case was commenced as a suit in the name of United Electric Supply Company as plaintiff. When the case was called for trial the presiding judge inquired as to the names of the parties at interest; whereupon counsel for the plaintiff responded that the name in which the suit was brought was a trade-name under ivhich J. E. Clark did business. A motion then being made by the defendant “to dismiss said suit because there was no party plaintiff,” counsel for the plaintiff offered, and the court allowed, the following amendment: “That the United Electric Supply Company is a trade name under which J. E. Clark does business, and he desires to amend by suing as ‘J. E. Clark doing business as United Electric Supply Company/ ” The sole question for determination is whether the court erred in allowing this amendment. There was no error in so doing. Charles v. Valdosta Foundry & Machine Co., 4 Ga. App. 733 (2) (62 S. E. 493); Bremen Foundry & Machine Works v. McLendon, 19 Ga. App. 650 (91 S. E. 1049); Becker v. Truitt, 39 Ga. App. 286 (2) (146 *703S. E. 654); Eslinger v. Herndon, 158 Ga. 823 (4) (124 S. E. 169, 900).
The present case is not affected by the act of July 26, 1929 (Ga. L. 1929, p. 233).

Judgment affirmed.


Jenicins, P. J., and Stephens, J., concur.